Filed 9/8/21 Lemus v. Abdeljawad CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 JUAN RAMOS LEMUS,

          Plaintiff and Appellant,                                       E075789

 v.                                                                      (Super.Ct.No. CIVDS1928699)

 EYAD YASER ABDELJAWAD,                                                  OPINION

          Defendant and Respondent.



         APPEAL from the Superior Court of San Bernardino County. John M. Tomberlin,

Judge. Affirmed.

         CDLG, Tony Cara and Jesse J. Thaler for Plaintiff and Appellant.

         Eyad Yaser Abdeljawad, in pro. per., and Bridgepoint Law Group for Defendant

and Respondent.




                                                             1
                                   I. INTRODUCTION

       Plaintiff and appellant Juan Ramos Lemus retained defendant and respondent

Eyad Yaser Abdeljawad to assist in seeking the recovery of surplus funds following the

foreclosure sale of plaintiff’s home. Plaintiff subsequently filed a civil action against

defendant claiming that defendant had wrongfully withheld a portion of the recovered

surplus funds. On January 28, 2020, plaintiff requested an entry of default against

defendant.

       Upon receipt of the request for entry of default, defendant attempted to contact

plaintiff’s counsel by telephone, regular mail, and electronic mail. In each attempted

communication, defendant represented that he had never been served with the complaint,

had only learned of the litigation upon receipt of the request for entry of default, and

requested a copy of the complaint for review. Instead of responding to any of these

inquiries, plaintiff and his counsel prepared and filed a default prove-up package and

request for entry of a default judgment. As a result, a default judgment was entered on

June 1, 2020.

       On July 13, 2020, defendant moved to set aside the default judgment and

underlying default pursuant to Code of Civil Procedure1 sections 473 and 473.5, as well

as the court’s inherent equitable authority. The trial court held a hearing, took the matter

under submission, and ultimately granted the motion to set aside the default judgment.




       1   Undesignated statutory references are to the Code of Civil Procedure.

                                              2
       Plaintiff appeals from this order, arguing that the trial court abused its discretion in

granting relief because (1) defendant’s motion was procedurally defective for failure to

attach a proposed answer; (2) defendant failed to show he lacked actual notice of the

litigation to be entitled to relief under section 473.5; (3) defendant failed to establish

excusable neglect to be entitled to relief under section 473; and (4) defendant failed to

establish extrinsic fraud or mistake to be entitled to equitable relief. We conclude that

plaintiff has forfeited his claims for failure to provide an adequate record on appeal and

further conclude that, even in the absence of forfeiture, the record before us does not

establish an abuse of discretion warranting reversal.

                         II. FACTS & PROCEDURAL HISTORY

A. Procedural History

       On September 25, 2019, plaintiff filed a civil complaint against National Recovery

Solutions, defendant, and another individual alleging that they had been retained to

recover surplus funds following the foreclosure of plaintiff’s home; had converted the

recovered funds for their own use; and refused to pay plaintiff his share of the recovered

funds. Based upon these facts, plaintiff asserted causes of action for conversion, fraud,

and breach of fiduciary duty against defendant. On October 15, 2019, plaintiff filed a

proof of service of summons indicating defendant had been served through substitute

service by leaving copies of the complaint and summons with “ ‘John Doe’ Person in

Charge” at defendant’s business office.

       On January 28, 2020, plaintiff requested entry of default, and a default was entered

that same date. In April 2020, plaintiff submitted a request for entry of a default


                                               3
judgment and various documents in support thereof. However, as the result of a general

order by the presiding judge of the Superior Court of San Bernardino County,2 the

documents were not filed by the clerk until June 1, 2020. On June 1, 2020, a default

judgment was entered against defendant.

B. Defendant’s Motion to Set Aside the Default Judgment and Underlying Default

       On July 13, 2020, defendant filed a motion to set aside the default judgment and

underlying default. The notice of motion stated the grounds for setting aside the

judgment were based upon “excusable neglect, as well as the extrinsic fraud [of] plaintiff

and his counsel.” Defendant’s accompanying memorandum argued independent grounds

for setting aside the default judgment under section 473.5; section 473, subdivisions (b)

and (d); and the trial court’s equitable authority.

       In support of his motion, defendant submitted a declaration in which he explained

that a lender had foreclosed on plaintiff’s home; the foreclosure sale of plaintiff’s home

resulted in the recovery of surplus funds; and defendant had been retained by plaintiff to

attempt to recover some of these surplus funds. Defendant further explained that at least

three liens had been asserted against the excess recovery, resulting in payment of

$160,681.69 directly to lienholders by the foreclosing lender. Following payment of the

liens, plaintiff accepted payment of the $79,821.00 in resolution of his claim for surplus



       2  The general order was issued in response to the Governor’s proclamation of a
state of emergency due to the COVID-19 pandemic. As relevant here, the order generally
closed all courtrooms for judicial business and further deemed March 17 through May 28,
2020, holidays for the purpose of accepting filings and computing the time within which
a document must be filed.

                                               4
funds. Defendant (1) explained that plaintiff had executed a written release and a hold

harmless agreement with the foreclosing lender in which plaintiff acknowledged the lien

payments; (2) attached a copy of the executed document; (3) and further explained that

payment was issued directly to plaintiff by the foreclosing lender.

       Defendant declared that sometime in August 2019, he received a call from

plaintiff’s counsel asking about details related to plaintiff’s recovery of surplus funds. In

response, defendant explained to plaintiff’s counsel that plaintiff had executed a

settlement agreement and had already been paid pursuant to the terms of his settlement

agreement with the foreclosing lender. According to defendant, plaintiff’s counsel did

not inform him of the intent to file suit regarding that prior settlement and did not

subsequently inform him that a suit had been filed.

       Defendant unequivocally stated that he was never served with a copy of the

summons and complaint and had no knowledge of the allegations made in the complaint.

The first time he received any notice that a suit had been filed was when he received a

copy of plaintiff’s request for entry of default in the mail. In response, defendant

immediately contacted plaintiff’s counsel, requesting a copy of the complaint so that he

could determine the allegations made against him. Defendant attached a copy of written

correspondence to plaintiff’s counsel dated February 4, 2020, and electronic mail

correspondence dated February 6, 2020. Defendant also explained that he called both the

business and personal telephone numbers for plaintiff’s counsel and left voicemails

requesting a response. He attached a call log indicating he attempted to contact

plaintiff’s counsel by phone on at least four different occasions between February 4 and


                                              5
March 10, 2020. According to defendant, plaintiff’s counsel never responded to any of

his inquiries.

       When plaintiff’s counsel failed to respond to defendant’s inquiries, defendant

attempted to physically go to the courthouse to obtain further information regarding the

litigation. However, defendant was informed by the clerks that all civil matters other

than harassment and elder abuse matters had been suspended as of March 17, 2020, by

general order due to the COVID-19 pandemic. He was given a copy of the general order,

which provided that March 17 through May 28, 2020, would be considered holidays for

the purpose of filing documents and computing the time limitations for filing any

documents, and further provided that most courtrooms would be closed for judicial

business during that time period.

       Defendant later discovered that during this time period, plaintiff had submitted a

request for entry of default judgment, which was accepted and filed as soon as the court

reopened on June 1, 2020. Defendant brought an ex parte motion to set aside the default

judgment and underlying default as soon as he discovered that a default judgment had

been entered.

C. Plaintiff’s Opposition to the Motion

       In opposition, plaintiff argued defendant’s motion should be denied on procedural

grounds because defendant failed to attach a copy of a proposed answer with the moving

papers; defendant was properly served with the summons and complaint; and defendant

failed to meet his burden to show excusable neglect or extrinsic fraud. Plaintiff

submitted the declaration of his counsel, who simply confirmed that plaintiff filed the


                                             6
complaint and a proof of service of summons. Counsel confirmed that he had received

defendant’s February 2020 correspondence requesting a copy of the complaint but stated

that his only action in response was to speak with plaintiff, who “confirmed the

allegations of the complaint.” Notably, counsel did not dispute that defendant made

numerous requests for a copy of the complaint. Nor did counsel dispute that he never

responded to any of these requests prior to seeking entry of a default judgment.

D. Ruling on Defendant’s Motion

       On August 14, 2020, the trial court held a hearing on defendant’s motion for relief

from default and default judgment and, following oral argument, took the matter under

submission. On September 22, the trial court granted the motion and ordered defendant

to file an answer within five court days from the date of its order. Plaintiff appeals from

this order and elected to proceed without a reporter’s transcript of the oral proceedings.

                                    III. DISCUSSION

A. General Legal Principles and Standard of Review

       A party may move to seek relief from default on statutory or equitable grounds.

Under section 473, subdivision (b), a default judgment may be set aside upon a showing

that the default judgment was entered as the result of the party’s “mistake, inadvertence,

surprise, or excusable neglect.” (§ 473, subd. (b).) Alternatively, under section 473.5, a

default judgment may be set aside “[w]hen service of a summons has not resulted in

actual notice to a party in time to defend the action” and “the party’s lack of actual notice

. . . was not caused by his or her avoidance of service or inexcusable neglect.” (§ 473.5,

subds. (a), (b).) Finally, “[a] trial court has inherent power to vacate a default judgment


                                              7
on equitable grounds” (Mechling v. Asbestos Defendants (2018) 29 Cal.App.5th 1241,

1245), and it may do so “even if statutory relief is unavailable” (Rappleyea v. Campbell

(1994) 8 Cal.4th 975, 981).

       “Trial court rulings on motions for relief from default are subject to an abuse of

discretion standard.” (Luxury Asset Lending, LLC v. Philadelphia Television Network,

Inc. (2020) 56 Cal.App.5th 894, 907 (Luxury Asset Lending).) However, “[t]he abuse of

discretion standard is not a unified standard; the deference it calls for varies according to

the aspect of a trial court’s ruling under review. The trial court’s findings of fact are

reviewed for substantial evidence, its conclusions of law are reviewed de novo, and its

application of the law to the facts is reversible only if arbitrary and capricious.”

(Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711-712.) Further, in the absence

of explicit factual findings on a disputed issue, we imply factual findings in favor of the

order (Benito v. Benito (1963) 215 Cal.App.2d 265, 267), and we uphold such findings

where they are supported by substantial evidence in the record. (Carmel, Ltd. v. Tavoussi

(2009) 175 Cal.App.4th 393, 399 (Carmel).)

       In conducting our review, we are also mindful of the fact that “ ‘[a]ppellate courts

are much more disposed to affirm an order when the result is to compel a trial on the

merits than when the default judgment is allowed to stand. [Citation.] Therefore, when a

party in default moves promptly to seek relief, very slight evidence is required to justify a

trial court’s order setting aside a default. [Citation.] . . . . ’ ‘ “ ‘Even in a case where the

showing . . . is not strong, or where there is any doubt as to setting aside of a default, such




                                               8
doubt should be resolved in favor of the application.’ ” ’ ” (Ramos v. Homeward

Residential, Inc. (2014) 223 Cal.App.4th 1434, 1444.)

       Finally, “[t]he burden of showing the trial court’s abuse of discretion is upon the

party seeking to reverse the order denying relief from default.” (H.A. Pulaski, Inc. v.

Abbey Contractor Specialties, Inc. (1969) 268 Cal.App.2d 883, 886; see Stub v. Harrison

(1939) 35 Cal.App.2d 685, 690.)

B. Plaintiff Has Forfeited His Appeal for Failure To Provide an Adequate Record

       Initially, we conclude that plaintiff has not met his burden on appeal to establish

reversible error because plaintiff has failed to provide an adequate record for our review.

Absent a record of oral proceedings, we cannot properly review the trial court’s exercise

of discretion, let alone conclude the trial court abused its discretion in granting relief.

       “[L]ack of a verbatim record of . . . proceedings will frequently be fatal to a

litigant’s ability to have his or her claims of trial court error resolved on the merits by an

appellate court. This is so because it is a fundamental principle of appellate procedure

that a trial court judgment is ordinarily presumed to be correct and the burden is on an

appellant to demonstrate, on the basis of the record presented to the appellate court, that

the trial court committed an error that justifies reversal of the judgment. . . .

‘Consequently, [the appellant] has the burden of providing an adequate record.

[Citation.] Failure to provide an adequate record on an issue requires that the issue be

resolved against [the appellant].’ ” (Jameson v. Desta (2018) 5 Cal.5th 594, 608-609.)

       Consistent with this principle, “ ‘[i]t is appellant’s burden to provide a reporter’s

transcript if “an appellant intends to raise any issue that requires consideration of the oral


                                               9
proceedings in the superior court . . .” [citation], and it is the appellant who in the first

instance may elect to proceed without a reporter’s transcript [citation]. . . .’ [Citation.]

Although in certain instances a reporter’s transcript may not be necessary, including if an

appeal involves a legal issue requiring de novo review [citation], on issues . . . involving

the abuse of discretion standard of review, a reporter’s transcript or an agreed or settled

statement of the proceedings is indispensable.” (Hood v. Gonzales (2019)

43 Cal.App.5th 57, 79-80.)

       Here, the record indicates that the trial court conducted a hearing in which both

parties appeared and engaged in oral argument prior to taking the matter under

submission and issuing the order subject of this appeal. However, plaintiff has elected to

proceed with this appeal without providing a record of such oral proceedings. Given the

fact that the applicable standard of review is abuse of discretion, the absence of a record

of oral proceedings is fatal to plaintiff’s claim of error.

       A record of oral proceedings would appear particularly relevant in this case

because defendant’s motion was supported primarily by his own declaration; plaintiff’s

opposition was supported primarily by the declaration of plaintiff’s counsel; and both

defendant3 and plaintiff’s counsel participated in the hearing on the motion. Thus, the

oral proceedings presumably provided the trial court with an opportunity to inquire

directly of each declarant in order to clarify any ambiguous, inadequate, or inconsistent

statements made in their declarations and to assess each declarant’s credibility. Absent a



       3   Defendant represented himself at the time of hearing.

                                               10
reporter’s transcript, this court is unable to determine what transpired and cannot

conclude that the trial court abused its discretion when it ultimately decided to vacate the

default judgment. Since plaintiff, as the appellant, bears the burden to establish error on

appeal, the absence of an adequate record compels the appeal to be resolved against him.

C. The Record Available Does Not Establish an Abuse of Discretion

       Additionally, we conclude that even in the absence of forfeiture, plaintiff has

failed to establish an abuse of discretion based upon the record presented on appeal.

Specifically, plaintiff argues the trial court abused its discretion in granting relief because

(1) defendant’s motion was procedurally defective for failure to attach a proposed

answer; (2) defendant failed to show he lacked actual notice of the litigation to be entitled

to relief under section 473.5; (3) defendant failed to establish excusable neglect to be

entitled to relief under section 473; and (4) defendant failed to establish extrinsic fraud or

mistake to be entitled to equitable relief. We disagree with each of these contentions.

       1. The Trial Court Did Not Abuse Its Discretion in Granting Relief Despite

Defendant’s Failure To Attach a Proposed Answer

       With respect to plaintiff’s first argument, the trial court is not precluded from

granting relief from default simply because the party seeking relief fails to comply with

the statutory provisions requiring the submission of a proposed pleading.

       Both sections 473 and 473.5 generally require that the party seeking relief from a

default accompany the request for relief with a proposed answer. (§ 473, subd. (b)

[“Application for this relief shall be accompanied by a copy of the answer or other

pleading proposed to be filed . . . .”]; § 473.5, subd. (b) [“The party shall serve and file


                                              11
with the notice a copy of the answer . . . or other pleading proposed to be filed in that

action.”].) However, California courts have repeatedly held that because these statutory

provisions “should be liberally construed . . . in favor of the party seeking relief from

default . . . . ‘[S]ubstantial compliance’ with statutory requirements is all that is required

to set aside a default judgment [citation], and . . . rigid application of the requirements

‘fails to give full remedial effect to the statute.’ ” (Grappo v. McMills (2017)

11 Cal.App.5th 996, 1009-1010; see Carmel, supra, 175 Cal.App.4th at pp. 401-402

[“[C]ourts have held substantial compliance to be sufficient.”].)

       Here, it is undisputed that defendant did not submit a proposed answer with his

moving papers.4 However, defendant’s declaration set forth a very clear defense to the

allegations of the complaint, stating unequivocally that the surplus proceeds from the

foreclosure of plaintiff’s home were subject to multiple liens; plaintiff had full knowledge

of those liens; plaintiff agreed to accept payment in a set amount in satisfaction of his

claims; and payment was made directly to plaintiff by the foreclosing lender. These

facts, if proven, would clearly render plaintiff’s claim that defendant has wrongfully

withheld surplus proceeds from plaintiff’s foreclosure sale without merit.




       4   Although, in the absence of a record of the oral proceedings at the hearing on
defendant’s motion, we cannot conclude that defendant never submitted such a document
for the trial court’s review. (See Carmel, supra, 175 Cal.App.4th at p. 403 [Even if
“counsel inadvertently failed to accompany the motion with [a] proposed answer, or
whether the proposed answer simply did not find its way into the court’s file[,] . . . we
perceive no reason why the court could not have reviewed [a] proposed answer proffered
at the hearing . . . .”].)

                                              12
       Thus, the record before the trial court was more than sufficient to allow the trial

court to conclude that defendant was prepared to substantively defend the suit and was

not simply seeking to delay enforcement of a judgment. This is the very purpose for

which a proposed pleading is required. (Carmel, supra, 175 Cal.App.4th at pp. 401-402

[“The purpose of the proposed pleading requirement . . . is to compel the delinquent party

to demonstrate his or her good faith and readiness to proceed on the merits” and “to

provide the delinquent party with an opportunity to show good faith and readiness to

answer the allegations of the complaint . . . .”]; Hu v. Fang (2002) 104 Cal.App.4th 61,

65 [The objective of the “ ‘ “accompanied by” ’ ” requirement is to permit “ ‘a screening

determination that the relief is not sought simply to delay the proceedings . . . .’ ”].)

Where the record shows that defendant supported his request for relief with a substantive

showing sufficient to fulfill the purpose of the proposed pleading requirement, the trial

court does not abuse its discretion in concluding defendant was substantially compliant

for purposes of granting relief.

       2. The Record Supports Entitlement to Relief Under Section 473.5

       Plaintiff also claims the trial court abused its discretion to the extent it granted

relief for lack of actual notice. Under section 473.5, a default judgment may be set aside

“[w]hen service of summons has not resulted in actual notice to a party in time to defend

the action” and “the party’s lack of actual notice . . . was not caused by his or her

avoidance of service or inexcusable neglect.” (§ 473.5, subds. (a), (b).) However,

plaintiff contends the trial court could not have granted relief under this statute because

plaintiff filed a proof of service. We disagree.


                                              13
       Plaintiff’s focus on the filing of a proof of service is misplaced. The relevant

inquiry for purposes of relief under section 473.5 is whether defendant received actual

notice—not whether service was proper. Section 473.5 is intended to provide relief in

those situations in which service is proper but, for some other reason, the defendant did

not obtain actual notice as a result. (Luxury Asset Lending, supra, 56 Cal.App.5th at

p. 908 [“Section 473.5 provides relief . . . to those defendants who, despite proper

service, never received ‘actual notice’ of the lawsuit in time to defend against it.”];

Anastos v. Lee (2004) 118 Cal.App.4th 1314, 1319 [“[S]ection 473.5 empowers a court to

grant relief from a default judgment where a valid service of summons has not resulted in

actual notice . . . .”].) Thus, merely establishing proper service will not necessarily

preclude a finding that defendant lacked actual notice.

       Additionally, we observe that nothing about the proof of service filed in this case

suggests actual notice to defendant. The “filing of a proof of service creates a rebuttable

presumption that the service was proper.” (Dill v. Berquist Construction Co. (1994)

24 Cal.App.4th 1426, 1441; see Lebel v. Mai (2012) 210 Cal.App.4th 1154, 1163.)

However, it creates no presumption regarding the issue of actual notice. While a proof of

service indicating defendant was personally served might have been strong evidence of

actual notice, the proof of service in this case represented that defendant was served via

substitute service upon someone named “ ‘John Doe.’ ” Thus, even if this was sufficient

to show valid service, it does not foreclose or otherwise conflict with a finding that,

despite proper service, defendant did not have actual knowledge of the suit.




                                             14
       Here, defendant unequivocally declared that he had never been served with the

summons and complaint and had no actual knowledge that a suit had been filed until he

received a copy of plaintiff’s request for entry of default. Such a statement constitutes

substantial evidence in support of an implied finding that defendant did not have actual

notice of the suit. (Las Palmas Associates v. Las Palmas Center Associates (1991) 235

Cal.App.3d 1220, 1239 [“[T]he testimony of a single witness is sufficient to satisfy the

test of the substantial evidence rule.”]; In re Internet Lending Cases (2020)

53 Cal.App.5th 613, 626 [“[A] statement set forth in a valid declaration may also

constitute substantial evidence.”].) Additionally, defendant declared that he provided

straightforward answers in response to a prelitigation inquiry by plaintiff’s counsel and

that, immediately upon being notified of a suit, he made numerous attempts to contact

plaintiff’s counsel, including by regular mail, electronic mail, and phone, in order to

request a copy of the complaint. Thus, the trial court could also reasonably infer that

defendant did not engage in inexcusable neglect or an attempt to avoid service.

       It was for the trial court to assess the credibility of defendant and weigh any

competing evidence on the issue of actual notice. So long as substantial evidence in the

record supports a finding that defendant did not have actual notice of the suit, we find no

abuse of discretion in the trial court’s granting of relief from default and default judgment

in this case.

       3. The Record Supports Entitlement to Relief Under Section 473, Subdivision (b)

       Plaintiff also claims the trial court abused its discretion to the extent it granted

relief on the basis of excusable neglect. Under section 473, subdivision (b), a default


                                              15
judgment may be set aside when entered as the result of the party’s “mistake,

inadvertence, surprise, or excusable neglect.” (§ 473, subd. (b).) Again, we disagree.

       “ ‘Excusable neglect is that neglect which might have been the act of a reasonably

prudent person under the same circumstances.’ ” (Huh v. Wang (2007) 158 Cal.App.4th

1406, 1419.) “The test of whether neglect was excusable is whether ‘ “a reasonably

prudent person under the same or similar circumstances” might have made the same

error.’ ” (Luri v. Greenwald (2003) 107 Cal.App.4th 1119, 1128.)

       As we have already explained, substantial evidence supports a finding that

defendant did not receive actual notice of the suit prior to his receipt of plaintiff’s request

to enter default. Since default was entered the same date it was requested, the entry of

default can clearly be attributed to surprise or excusable neglect. Obviously, a reasonable

person will not respond to a complaint absent the knowledge of such. Thus, to the extent

the trial court credited defendant’s evidence, the entry of default can clearly be attributed

to excusable neglect.

       The only question that remains is whether the same can be said of the subsequent

entry of a default judgment on June 1, 2020. Clearly, defendant had notice of the suit by

February 2020, as his own declaration admits receiving the request for entry of default

and attempting to contact plaintiff’s counsel on numerous occasions thereafter seeking to

obtain a copy of the complaint. However, under the circumstances of this case, it was

clearly reasonable for defendant to wait for a response to his inquiries prior to seeking

any relief.




                                              16
       As more than one Court of Appeal has recognized, it is an ethical obligation for

opposing counsel to warn of an impending default prior to taking any action. (Fasuyi v.

Permatex, Inc. (2008) 167 Cal.App.4th 681, 701-702 (Fasuyi).) Indeed, at least one

Court of Appeal has gone even further and concluded that counsel has not only an ethical

obligation but a legal obligation to do so. (Lasalle v. Vogel (2019) 36 Cal.App.5th 127,

132-141 (Lasalle).) Here, the record shows that defendant immediately contacted

plaintiff’s counsel by regular mail, electronic mail, and phone, requesting a copy of the

complaint upon receiving actual knowledge. Given the ethical and legal obligations of

plaintiff’s counsel, it was reasonable for defendant to wait for a response before taking

any further steps seeking relief from default. Certainly, defendant could have reasonably

expected to be given at least a warning prior to any further actions to seek entry of a

default judgment.5 Thus, it would not be an abuse of discretion for the trial court to

conclude that the default judgment was entered as the result of excusable neglect.

       4. The Record Supports Entitlement to Equitable Relief

       Finally, plaintiff contends the trial court abused its discretion in granting relief

from default on equitable grounds because defendant failed to establish extrinsic fraud.

Again, we disagree.


       5  Nor does the delay between the request for entry of default and entry of a
default judgment have much bearing in this case. While a delay of months without taking
any action would not typically be justified, it is undisputed that in this case, the Superior
Court of San Bernardino County was closed to judicial business, including court filings,
for almost all of the relevant time as the result of the COVID-19 pandemic. Indeed,
plaintiff’s submission of a request for entry of a default judgment in April 2020 was not
accepted for filing until June 1. Thus, the delay in this case does not have the same
relevance as it might normally have in other cases.

                                              17
       “A final judgment may be set aside by a court if it has been established that

extrinsic factors have prevented one party to the litigation from presenting his or her case.

[Citation.] The grounds for such equitable relief are commonly stated as being extrinsic

fraud or mistake. However, those terms are given a broad meaning and tend to

encompass almost any set of extrinsic circumstances which deprive a party of a fair

adversary hearing. It does not seem to matter if the particular circumstances qualify as

fraudulent or mistaken in the strict sense.” (In re Marriage of Park (1980) 27 Cal.3d

337, 342; see Falahati v. Kondo (2005) 127 Cal.App.4th 823, 833 [“Courts have given

the term extrinsic fraud ‘a broad meaning’ applying it to ‘almost any set of extrinsic

circumstances which deprive a party of a fair adversary hearing.’ ”]; Groves v. Peterson

(2002) 100 Cal.App.4th 659, 665.)

       With this understanding in mind, Courts of Appeal have considered the failure of

opposing counsel to provide fair warning of an intent to proceed with a default an

extrinsic factor justifying equitable relief. (Fasuyi, supra, 167 Cal.App.5th at pp. 701-

702 [Opposing counsel’s act of taking “the default without so much as a reminder, let

alone a warning, about any responsive pleading” was “ ‘unfair.’ ”]; Lasalle, supra,

36 Cal.App.5th at pp. 132-137 [same]; Bae v. T.D. Service Co. of Arizona (2016)

245 Cal.App.4th 89, 108, fn. 15 [Plaintiff’s counsel’s failure to notify defense counsel of

[default] proceedings “supported relief on the basis of extrinsic mistake, regardless of any

legal requirement of notice relating to those proceedings.”].)

       Lasalle is particularly instructive on this point. In that case, the Court of Appeal

concluded that the wholly unprofessional conduct of opposing counsel in failing to


                                             18
adequately warn of the intent to take a default constituted a strong equitable ground

justifying reversal of the trial court’s denial of a motion to set aside a default. (Lasalle,

supra, 36 Cal.App.5th at p. 132.) In reaching this decision, it reiterated that under the

traditional standard of professional conduct, “ ‘[t]he quiet speed of plaintiff’s attorney in

seeking a default judgment without the knowledge of defendants’ counsel is not to be

commended.’ ” (Id. at p. 135.) It then observed, pursuant to section 583.130,6 “[t]he

ethical obligation to warn opposing counsel of an intent to take a default is now

reinforced by a statutory policy that all parties ‘cooperate in bringing the action to trial or

other disposition’ ” and “[q]uiet speed and unreasonable deadlines do not qualify as

‘cooperation’ and cannot be accepted by the courts.” (Lasalle, at p. 137.)

       Like in Lasalle, the undisputed facts of this case show the default judgment was

obtained as the result of plaintiff’s counsel’s deliberate flouting of his ethical obligations.

The record shows that plaintiff’s counsel had the means, knowledge, and ability to

contact defendant, having done so and engaged in a substantive conversation about the

facts of plaintiff’s case prior to filing the suit. Plaintiff’s counsel further knew that

service of process was not personal, but accomplished via substitute service. Despite

that, plaintiff’s counsel never reached out to defendant to inquire why a responsive

pleading had never been filed and, instead, chose to quietly obtain a default without so

much as a warning.



       6  Section 583.130 states, in pertinent part: “It is the policy of the state that a
plaintiff shall proceed with reasonable diligence in the prosecution of an action but that
all parties shall cooperate in bringing the action to trial or other disposition.”

                                               19
       Further, upon receiving the request for entry of default, defendant repeatedly

called plaintiff’s counsel to obtain a copy of the complaint and further contacted

plaintiff’s counsel by regular and electronic mail. Plaintiff’s counsel admitted he

received these communications. He simply refused to respond. Instead, plaintiff’s

counsel did the exact opposite of what would be expected of him. With full knowledge

of defendant’s position that he lacked knowledge of the suit until after the entry of

default, and with full knowledge that defendant was seeking a copy of the complaint to

review the allegations, plaintiff’s counsel, instead, moved forward with a request for

entry of default judgment without notifying defendant of his intent to do so. This is the

very type of misconduct highlighted in Lasalle upon which the Court of Appeal granted

equitable relief.

       Given the circumstances, the trial court could reasonably conclude that plaintiff’s

counsel engaged in misconduct that resulted in the entry of a default judgment, justifying

the grant of equitable relief. Further, it is undisputed that defendant presented facts

which, if proven, would constitute a substantive defense to plaintiff’s claims; plaintiff did

not contend defendant engaged in unjustified delay in seeking relief from the default

judgment; and plaintiff did not argue he would be prejudiced in granting relief. Thus, we

cannot conclude the trial court abused its discretion to the extent it granted equitable

relief from default under the facts of the case.




                                              20
                                IV. DISPOSITION

     The order is affirmed. Respondent to recover his costs on appeal.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                           FIELDS
                                                                         J.
We concur:



McKINSTER
             Acting P. J.



RAPHAEL
                       J.




                                         21